DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: WO 2015/016223 (hereafter-WO’223-) is the closest art of record.
US 2016/0170401 Mori et al. is the US equivalent of WO’223. As such, Mori et al. (hereafter—Mori-) document will be used as the English Translation for purposes of prosecution. Refer to Mori for specific details.
In regards to claim 1, WO’223 discloses a method of machining a round hole in a work (see claim 1 of English Translation of WO’223 as provided by Mori), the method comprising: a hole-shape acquisition step of acquiring a shape of a non-round hole (SI) of the work (see Figure 8a, and paragraph [0090] of English Translation of WO’223 as provided by Mori), wherein the shape of the non-round hole exhibits a diametrical difference (AT) relative to a target round shape (TO) at least one circumferential angular position of the hole; an inverted-shape acquisition step of inverting the diametrical difference of the shape of the non-round hole acquired at the hole-shape acquisition step (see Figure 8(b) and paragraph [0091-0092] of English Translation of WO’223 as provided by Mori), to acquire an inverted non-round shape (S2); and an inverted-shape machining step of machining the target round shape (TO) of the round hole in accordance with the inverted non-round shape acquired at the inverted-shape acquisition step (see Figure 8(c); paragraph [0095] and last step as disclosed on claim 1 of English Translation of WO’223 as provided by Mori); wherein the inverted shape machining step is performed using a machine tool (see Figure 1), and wherein the hole-shape acquisition step is performed based on positional information (i.e. change in rotational force or torque) of 
WO’223 fails to disclose that the hole-shape acquisition step is performed based on acquired positional information of the machine tool on a plane perpendicular to the axis of rotation of the machine tool.  A modification of the method of WO’223 to have the hole-shape acquisition step be performed based on acquired positional information of the machine tool on a plane perpendicular to the axis of rotation of the machine tool would require a non-obvious structural modification of the method of machining that would change the way that the device and method is intended to function.
In regards to claim 6, WO’223 discloses a method of machining a round hole in a work (see claim 1 of English Translation of WO’223 as provided by Mori), the method comprising: a non-round hole machining step applied to a work (see Figure 8a, and paragraph [0090] of English Translation of WO’223 as provided by Mori), to produce a non-round hole (SI) of the work by machining a round hole (SO) in the work, wherein the shape of the machined round hole (SO) changes to a non-round shape due to elastic deformation of the work subsequent to performing the non-round hole machining step (see paragraph [0092]; [0097] of English Translation of WO’223 as provided by Mori); a hole-shape acquisition step of acquiring the nonround shape of the hole produced by the non-round hole machining step, (see Figure 8(b) and paragraph [0091-0092] of English Translation of WO’223 as provided by Mori) wherein the nonround shape exhibits a diametrical difference (AT) relative to a target round shape (TO) at at least one circumferential angular position of the hole; an inverted-shape acquisition step of inverting the diametrical difference (AT as now on Figure 8(b)) of the non-round shape (SI), acquired at the hole-shape acquisition step, to acquire an inverted non-round shape (refer to S2 and see Figure 8(b); paragraph [0091-0095] of English Translation of WO’223 as provided 
WO’223 fails to disclose that the hole-shape acquisition step is performed based on acquired positional information of the machine tool on a plane perpendicular to the axis of rotation of the machine tool.  A modification of the method of WO’223 to have the hole-shape acquisition step be performed based on acquired positional information of the machine tool on a plane perpendicular to the axis of rotation of the machine tool would require a non-obvious structural modification of the method of machining that would change the way that the device and method is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722